

117 HR 5079 IH: Open Schools Responsibly Act
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5079IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Mr. Murphy of North Carolina (for himself, Mr. Weber of Texas, Mr. Barr, Mr. Norman, Mr. Hudson, Mr. Lamborn, Mr. Cline, Mr. Bishop of North Carolina, Ms. Letlow, Mr. Tiffany, Mrs. Miller-Meeks, Mr. Allen, and Mr. Obernolte) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide liability protection for elementary schools, secondary schools, and institutions of higher education during the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Open Schools Responsibly Act. 2.FindingsCongress finds the following:(1)In December 2019, a novel (new) coronavirus known as SARS–CoV–2 was first detected in Wuhan, Hubei Province, People’s Republic of China, causing outbreaks of the coronavirus disease COVID–19 that has now spread globally.(2)Secretary Azar declared a Public Health Emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d) for the United States for the transmission of the 2019 novel coronavirus, originating out of Wuhan, Hubei Province China, on January 31, 2020.(3)President Donald J. Trump proclaimed, on March 13, 2020, that the COVID–19 outbreak in the United States constitutes a national emergency, beginning March 1, 2020.(4)In order to catalyze and stabilize consistent growth in the economy, schools must be protected from liability of persons on campus (including students, employees, and visitors) who assume the risk of contracting the virus upon return to the 2021–2022 academic school year. There is a strong desire from Congress to make sure academic institutions re-open as swiftly and safely as possible, without threat of economic penalties from assumed risk.3.Limitation on liability for elementary schools, secondary schools, and institutions of higher education during the COVID–19 public health emergency(a)Limitation on liabilityExcept as provided in subsection (b), an elementary school, secondary school, or institution of higher education shall not be liable under Federal or State law to a covered individual for any harm caused by an act or omission of the school or institution with respect to any harm arising from that individual’s exposure to, or infection by, the virus that causes COVID–19 during the public health emergency with respect to COVID–19 declared by the Secretary of Health and Human Services (referred to in this section as the Secretary) under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, if the school or institution was in compliance with applicable requirements issued by the applicable State. (b)ExceptionsSubsection (a) does not apply if the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the covered individual harmed by the school or institution. (c)PreemptionThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.(d)Effective dateThis section shall take effect as if enacted on January 31, 2022, and applies with respect to a claim for harm if the act or omission that caused such harm occurred on or after such date.(e)SunsetThis section shall sunset on January 31, 2025. (f)DefinitionsIn this Act:(1)The terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)The term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).(3)The term covered individual means, with respect to an elementary school, secondary school, or institution of higher education—(A)a student at the school or institution;(B)an individual who is employed at the school or institution; or(C)a visitor at the school or institution. 